Citation Nr: 1454977	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES
	
1.  Entitlement to service connection for a low back disability, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a left leg disability, to include as due to exposure to ionizing radiation, and to include as secondary to the claimed low back disability.  

3.  Entitlement to service connection for a left ankle/foot disability, to include as due to exposure to ionizing radiation, and to include as secondary to the claimed low back disability.

4.  Entitlement to service connection for a headache disability, to include migraines, to include as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for a bilateral hearing loss disability, to include as due to exposure to ionizing radiation.  

6.  Entitlement to service connection for tinnitus, to include as due to exposure to ionizing radiation.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1954 to May 1958.  

This matter comes before the Board of Veterans Appeals (Board) a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran resides within the jurisdiction of the RO in Oakland, California, and it is from here that the appeal arises.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Between April and August 1956, the Veteran's ship, USS Catamount, an amphibious assault vessel, participated in atmospheric testing of nuclear weapons in the Pacific Ocean.  The Veteran's service treatment records document the involvement of his ship, and it was assessed that he experienced a dosage of "435mr" of ionizing radiation while participating in these operations.  In addition to the documentation contained in the Veteran's own treatment records, he has submitted additional Department of the Navy reports accumulated by the Defense Nuclear Agency which show the participation of his ship during the nuclear test.  Photographic evidence associated with these reports show sailors engaged in attempted decontamination of small boats utilized in the assessment of weapons yield.  

Essentially, the Veteran contends that he experiences orthopedic and neurological disablement as a result of his exposure to ionizing radiation.  In addition, with respect to the low back disability, the Veteran has alleged that his current back problems have been present since service and are associated with an injury experienced on active duty.  An October 1955 treatment report does show that the Veteran had a back injury while performing a lift, and that a backache was also present in March 1956.  It appears as though conservative treatment was sought at that time.  

In a January 2007 private treatment record, it was noted that disc abnormalities, inclusive of nerve root compression, could be contributing to the Veteran's experiencing of abnormal left lower extremity neurological symptomatology.  Thus, should the Veteran's claimed low back disablement be service-connected, the claim is raised as to if claimed lower extremity neurological conditions were caused, or aggravated beyond the natural course of the disease process, by such a disability.  

VA clinical records dating from 1994 document that the Veteran experiences a migraine headache disability, and he has complained of experiencing tinnitus.  While based only on subjective reporting by the Veteran, 1994 VA clinical notes do document, without rationale, that the migraine headache disablement had its causal origins in approximately 1956 (a year in which there was confirmed participation in atmospheric nuclear testing).  

The Veteran, as a lay person, is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As tinnitus is uniquely identifiable by the Veteran, and there are no issues raised with respect to the Veteran's credibility, it is conceded that this disorder is being experienced as alleged.  With respect to causation, however, it is noted that the Veteran is not competent to report as to if tinnitus had origins as due to any exposure to nuclear testing (be it the exposure to the radiation itself or the acoustic trauma associated with the blast of the weapons detonation).  Id.  

With respect to a hearing loss disability, it is noted that the Veteran has not, as of yet, been diagnosed with having such disablement.  However, as with tinnitus, the Veteran is competent to report a loss in hearing acuity, as such symptomatology is readily identifiable through his senses.  He cannot diagnose a disability within the meaning of 38 C.F.R. § 3.385, however, as special knowledge and training are necessary to be able to make such an assessment.  It is noted that the Veteran, in February 2002, was assessed as having inner ear symptoms productive of fluid.  While not specifically addressing as to if this resulted in any hearing loss disablement, the report is corroborating evidence of the Veteran experiencing hearing problems as he has alleged.  

At issue is whether current low back, lower extremity, headache, and hearing disabilities had causal origins in service or, with respect to the lower leg and foot/ankle claims, as to if the conditions are also, potentially, secondary to the claimed low back disablement.  Further evidentiary development is required prior to adjudication on these issues.  

With respect to the back specifically, the Veteran was afforded a VA examination in April 2009.  Here, lumbar spondyloarthropathy and degenerative disease were diagnosed, and left leg and foot pain were attributed as stemming from the condition.  However, with respect to etiology, the examiner concluded that it was less likely as not that the current low back disorder had causal origins with the 1955 lift injury.  For a rationale, the examiner stated that "there was no evidence of chronicity until several years later."  The examiner did not address the Veteran's exposure to ionizing radiation, did not mention a March 1956 complaint of back pain in the service treatment records, and did not posit any rationale for the offered negative opinion save for the fact that complaints of chronic back pain were not recorded until "several years" after service separation.  In that regard, the Board must conclude that the examination report is not adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  When VA undertakes a duty to afford a Veteran an examination, it must ensure that such an examination is adequate and thoroughly addresses the contended issue.  As that has not occurred, the claim will be remanded so that a new, comprehensive VA back examination can be afforded.  

In this regard, there has, as of yet, been no opinions afforded with respect to the claimed lower extremity neurological disablement, the migraine headache disability, and the claimed hearing loss and tinnitus.  As noted, there is evidence of, at the very least, current symptoms of these conditions, and the Veteran did participate in nuclear testing operations where he had confirmed exposure to ionizing radiation.  As this exposure has been specifically alleged to have contributed to the claimed conditions, the duty to afford an examination addressing etiology is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The respective examiners should review all relevant in-service and post service records prior to coming to an opinion, and in that regard, all outstanding VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment reports from 2002 to the present.  Associate copies with the claims file.  Should no additional records be outstanding, annotate the record to reflect this fact.  

2.  Schedule the Veteran for comprehensive VA orthopedic, neurological, and otolaryngology examinations to address the following:  

a)  The orthopedist is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disorder had causal origins in active service, to include as a result of a 1955 lift injury, backache in 1956, or on account of confirmed exposure to ionizing radiation during Operation Redwing.  

b)  The neurologist is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a disability in the left leg and foot/ankle.  If so, the examiner is asked to opine as to if it is at least as likely as not that such disabilities had causal origins in active service, to include as a result of exposure to ionizing radiation or, alternatively, if such disabilities were at least as likely as not caused, or aggravated beyond the natural progress of the disease process, by the claimed low back disability.  Also, the neurological examiner should ascertain as to if the diagnosed migraine headache disability at least as likely as not had causal origins in service, to include as a result of exposure to ionizing radiation in 1956.  

c)  The otolaryngologist is asked to opine as to if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a bilateral hearing loss disability for VA purposes or if any other chronic middle ear pathology is present (consultation with audiology, if needed, should be accomplished).  In this regard, should a bilateral hearing loss disability or any other ear disablement be found to be present, it is asked that an opinion be offered as to if such a disability and current tinnitus at least as likely as not had causal origins in active service, to include as a result of the acoustic trauma and ionizing radiation associated with the Veteran's confirmed participation in atmospheric nuclear testing in 1956.  

With respect to all opinions requested, the examining clinicians should provide a rationale in support of all conclusions reached in the narrative portion of the respective examination reports.  Conclusory opinions, or those without rationales, are not acceptable and will mandate remand for additional development.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should any of the claims not be granted, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


